COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                                 NO. 2-08-204-CV

IN RE JEFFREY D. WESTBROOK                                            RELATOR

                                      ------------

                              ORIGINAL PROCEEDING

                                      ------------

                          MEMORANDUM OPINION 1

                                      ------------

        The court has considered relator’s petition for writ of mandamus and

petition for temporary restraining order or preliminary injunction and is of the

opinion that relief should be denied. Accordingly, relator’s petition for writ of

mandamus is denied.




                                                     JOHN CAYCE
                                                     CHIEF JUSTICE


PANEL A: CAYCE, C.J.; WALKER and MCCOY, JJ.

WALKER, J. would grant.

DELIVERED: June 5, 2008


  1
      … See T EX. R. A PP. P. 47.4.